United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                    No. 96-4206
                                    ___________
Gabriel Chehadeh; Chedco                  *
Development, Inc., a Minnesota            *
corporation,                              *
                                          *
             Appellants,                  *
                                          *   Appeal from the United States
       v.                                 *   District Court for the
                                          *   District of Minnesota.
Roffe Containers, Inc., a dissolved       *
Minnesota corporation; David Thomas; *          [UNPUBLISHED]
Jerry Aamot; George Corbey; Donald        *
Scott; Aamot/Thomas Partnership, a        *
Minnesota partnership,                    *
                                          *
             Appellees.                   *
                                    ___________

                                Submitted: November 20, 1997
                                Filed:     December 12, 1997
                                   ___________

Before BEAM, HEANEY, and BRIGHT, Circuit Judges.
                           ___________

PER CURIAM.

       Gabriel Chehadeh and Chedco Development, Inc. (Chedco) appeal from the
district court's1 order dismissing Chehadeh's discrimination claim brought under 42


      1
        The Honorable Jonathan Lebedoff, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
U.S.C. §§ 1981 and 1982 and various state law claims brought by Chehadeh and
Chedco.

       After carefully reviewing the record and the parties' submissions, we conclude
that the district court did not err. Accordingly, we affirm the judgment of the district
court. See 8th Cir. R. 47B. Moreover, on the court's own motion, we order appellant
Gabriel Chehadeh to pay Roffe Containers, Inc., $5000 as attorney fees for bringing
this appeal. See 8th Cir. R. 47C(a).

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-